DETAILED ACTION
This office action follows a reply filed on September 22, 2022.  Claims 1 and 3 have been amended.  Claims 1-15 are currently pending and under examination.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-0231765 in view of WO 2012/090620, as evidenced by JP 2718727 and Serizawa (US 2004/0253530).  For convenience, the machine translations will be cited below.
JP ‘765 teaches a washing resin composition for injection molding machines comprising 100 parts polyolefin blend comprising (A) polyolefin and (B) grafted polyolefin, (C) polyalkylene oxide having a weight average molecular weight of 10,000-1,500,000, (D) anionic surfactant being a sulfate or sulfonate and/or a metal salt of a fatty acid, exemplifying compositions comprising 100 parts polyolefin blend, 2 parts polyethylene oxide, 2 parts sodium alkyl sulf(on)ate and 2 parts magnesium stearate (Table 1, Examples 1-10) which are added to an injection molding machine and melt extruded after use of a black EVA material.
JP ‘765 exemplifies the use of polyethylene oxide Alcox R-1000 in the examples, which as evidenced by JP 2718727, has a weight average molecular weight of about 250,000 (Example 1).
JP ‘765 does not teach or suggest the inclusion of the fatty acid ester, as claimed.
WO ‘620 teaches a thermoplastic resin composition for cleaning containing (A) a polypropylene, (B) optional resin incompatible with (A), (C) graft copolymer of (meth)acrylic acid ester on an olefin chain, (D) surfactant mixture containing one or more anionic surfactants, such as sodium sulf(on)ate, and one or more nonionic surfactants, such as sorbitan fatty acid ester and glycerin fatty acid ester, teaching that the content of anionic surfactant is present in an amount of 30-65 wt% and the content of the nonionic surfactant is the remaining ratio of 100%, where the surfactant mixture is present in an amount of 0.5-15 parts by weight per 100 parts by weight of (A).
WO ‘620 shows that the inclusion of 4 parts nonionic surfactant to a blend of polypropylene and anionic surfactant required much less composition to remove the black color from the molding machine (Compare Comparative Example 9 with Example 7 and compare Comparative Example 3 with Examples 1-3).  
Therefore it would have been prima facie obvious at the time the invention was filed to have included a nonionic surfactant in combination with the anionic surfactant in JP ‘765, as WO ‘620 teaches that the combination of such greatly improves the cleaning properties of the resin composition.
The inclusion of 4 parts nonionic surfactant to Examples 1-10 of JP ‘765 suggests a cleaning composition comprising 2 parts ethylene oxide, 4 parts anionic surfactant.  Substituting 35-70% of the anionic surfactant with a nonionic surfactant is suggested by the teachings of WO ‘620 and suggests a composition comprising 2 parts ethylene oxide, 1.4-2.8 parts nonionic surfactant and 1.2-2.6 parts anionic surfactant, suggesting a cleaning composition comprising 70-140 parts fatty acid esters of sorbitan or glycerin and 60-130 parts anionic surfactant comprising 30-65 parts metal salt of fatty acid, as JP ‘765 uses a 50/50 blend of fatty acid metal salt to alkylsulf(on)ate salt.
It can be seen that the ranges suggested by JP ‘765 in view of WO ‘620 overlap with the claimed ranges, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
JP ‘765 nor WO ‘620 teach the cleaning composition “for cleaning a flow channel for resin in a hot runner type mold”; however, consider the following:
The phrase “for cleaning a flow channel for resin in a hot runner type mold” is an intended use During examination, statements reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference between the claimed invention and the prior art.  See MPEP 2111.02 (II).
It is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable. See In re Spada, 911 F.2d 705, 708, 15 USPQ2d 1655,1657 (Fed. Cir. 1990) (“The discovery of a new property or use of a previously known composition, even when that property and use are obvious from prior art, cannot impart patentability to claims to the known composition.”); Titanium Metals Corp. of Am. V. Banner, 778 F.2d 775, 782, 227 USPQ 773, 778 (Fed. Cir. 1985) (composition claim reciting a newly discovered property of an old alloy did not satisfy section 102 because the alloy itself was not new); In re Pearson, 494 F.2d 1399, 1403, 181 USPQ 641, 644 (CCPA 1974) (intended use of an old composition does not render composition claim patentable); In re Zierden, 411 F.2d 1325, 1328, 162 USPQ 102, 104 (CCPA 1969) (“[M]ere statement of a new use for an otherwise old or obvious composition cannot render a claim to the composition patentable.”); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962).
Using the cleaning composition to clean the cylinder in which the molten polymer is extruded or the hot runner flow channel which is used to fill the mold with the molten polymer does not result in a structural difference between the claimed invention and the prior art, as the claimed invention is directed to a “cleaning agent composition”, not a method of cleaning a machine or the machine itself.
Even further, JP ‘765 and WO ‘620 both teach the composition as suitable for cleaning an injection molding machine which melt extrudes polymers, suggesting a use for cleaning machines which use hot, molten plastic.  Therefore, one of ordinary skill in the art would expect the cleaning composition to be suitable for both the flow channel and/or the cylinder of a hot runner injection system.
JP ‘765 in view of WO ‘620 is prima facie obvious over instant claims 1, 3, 4, 6, 8, 10, 12, 14, 5 and 11.
Claim 2 also claims adding the cleaning composition to a first and/or second molding raw material when substituting a first raw material with a second filling material in the flow channel; however, again, this is an intended method of using the claimed composition and does not result in a structural difference between the claimed cleaning composition and the cleaning composition suggested by the prior art.
JP ‘765 in view of WO ‘620 is prima facie obvious over instant claims 2, 7 and 9.
As to claim 15, WO ‘620 exemplifies the nonionic surfactant as sorbitan tribehenate (nonionic surfactant 2), which as evidenced by Serizawa has a melting point of 70C (p. 15, [0223]).

Response to Arguments
Applicant's arguments filed September 22, 2022 have been fully considered but they are not persuasive, and have been addressed in the rejection above, specifically with respect to the weight average molecular weight of the polyethylene oxide.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766